Motion Denied as Moot; Appeal Dismissed and Memorandum Opinion filed
July 19, 2018.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-18-00350-CV


   PRO-CARE MEDICAL CENTER AND INJURY MEDICAL CENTER,
                        Appellant

                                        V.

QUALITY CARRIERS, INC., GULF COAST EXPRESS CARRIERS, INC.,
               AND BOBBY NIXON, Appellees

                   On Appeal from the 189th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2014-16664


                MEMORANDUM                       OPINION

      This is an appeal from an order signed February 14, 2018. Appellant Pro-
Care Medical Center and Injury Center, a defendant below, filed a notice of appeal
from that order on April 30, 2018. On May 18, 2018, we notified the parties that it
appeared this court lacks jurisdiction because no final judgment or otherwise
appealable order has been signed, and parties and claims remain pending in the trial
court. We stated we would dismiss the cross-appeal on our own motion for lack of
jurisdiction unless any party filed, by June 1, 2018, a response showing meritorious
grounds for continuing the appeal.

      On May 30, 2018, appellees Quality Carriers, Inc., Gulf Coast Express
Carriers, Inc., and Bobby Nixon, plaintiffs below, filed a notice of cross-appeal from
the February 14, 2018 order. On June 20, 2018, we notified the parties of our intent
to dismiss the cross-appeal for lack of jurisdiction, because there still was no final
judgment or appealable order. We stated we would dismiss the cross-appeal on our
own motion for lack of jurisdiction unless any party filed, by July 2, 2018, a response
showing meritorious grounds for continuing the cross-appeal.

      No response has been filed to either our May 18, 2018 or June 20, 2018
notices.

      We dismiss the appeal and cross-appeal for lack of jurisdiction, and we
dismiss as moot Pro-Care Medical Center and Injury Center’s motion for voluntary
dismissal.



                                   PER CURIAM



Panel consists of Chief Justice Frost and Justices Donovan and Brown.




                                          2